Citation Nr: 1437244	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-42 510
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for bilateral foot disorder, claimed as numbness. 

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that rating decision, the RO awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from February 25, 2008, and denied the claims for service connection for lumbar spine and bilateral foot disorder.   

In December 2012, the Veteran testified before the undersigned Acting Veteran Law Judge during a Board hearing via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Initially, the Board notes that during the December 2012 Board hearing, the Veteran testified that he applied for disability benefits from the Social Security Administration (SSA).  See Board hearing transcript, page 7.  However, the claims file does not contain any records from SSA.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran also testified that he sought treatment at a VA medical facility in Chicago within a year or so after his separation from service.  See Board hearing transcript, page 4.  However, the record does not contain those identified VA treatment records or any other pertinent VA treatment records.  On remand, attempts should be made to obtain those identified VA treatment records as well as other VA treatment record identified by the Veteran or the record. 

The Veteran served with an Army Reserve unit following his separation from active duty service in September 1995.  Reserve treatment records and/or medical examinations may corroborate the Veteran's assertions regarding continuity of symptoms for his claimed disabilities.  As such, on remand, requests for copies of the Veteran's service records from his Reserve unit should be made.   VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2). 

A remand is also needed to obtain supplemental VA medical opinions.  Pursuant to 38 U.S.C. § 5103A ,VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  The Veteran was provided VA examinations in September 2008 in conjunction with his claims of service connection for lumbar spine and bilateral foot disorders; however, the medical opinions contained in those VA examination reports are inadequate.  

The September 2008 VA cold injury examination report shows that the VA examiner was unable to render an opinion on the etiology of the neuropathy in the Veteran's feet, but it is unclear from the record why the 2008 VA examiner could not provide any medical opinion without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Without a clear understanding from the examiner what further information would be needed or whether the limits of medical knowledge have been exhausted, the September 2008 VA examiner's medical opinion is inadequate and a supplemental VA medical opinion report is needed.

The September 2008 VA spine examination report shows that the VA examiner concluded that the Veteran's current lumbar spine disorder was less likely than not related to his period of service, but the VA examiner did not provide a rationale statement in support of that medical conclusion.  See Nieves-Rodriguez v. Peake,  22 Vet App. 295, 304 (2008) (noting that a medical opinion is not entitled to any weight if it contains only data and conclusions).  On remand, a supplemental VA medical opinion report should be obtained that provides an adequate opinion.

Finally, a remand is needed to provide the Veteran with a new VA audiology examination to evaluate the current severity of his bilateral hearing loss.  During the December 2012 Board hearing, the Veteran's Representative asserted that the Veteran's bilateral hearing loss had worsened since he was last evaluated by VA in August 2008.  See Board hearing transcript, page 14.  Given this testimony, the Board finds that another VA examination is necessary.  In any case, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, for this reason, the Board has no discretion and must remand this claim.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided.  All efforts to obtain additional evidence must be documented in the claims folder. 

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

3. Attempt to obtain outstanding VA treatment records from VA facilities in Chicago identified by the Veteran since 1985, as well as any other outstanding records of VA treatment identified by the Veteran or the record.  The AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate his medical records as well as any further action to be taken and asked to submit copies of any treatment records in his possession.

4. Contact any and all facilities which may be in possession of the Veteran's Army Reserves Records, to include the U.S. Army Human Resources Command, the Records Management Center and the National Personnel Records Center in compliance with the provisions of 38 C.F.R. § 3.159(c)(2) .  If the records are unavailable, the AOJ must document the attempts that were made to locate them, and explain in a memorandum why further attempts to locate or obtain any government records would be futile.  The AOJ must then notify the Veteran and his representative of the specific records that it is unable to obtain, explain the efforts VA has made to obtain that evidence, and describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

5. Schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss disability.  All appropriate tests and studies should be accomplished, to include Maryland CNC speech discrimination testing, and all clinical findings should be reported in detail.  The examiner must also fully describe the functional effects caused by the hearing loss.

6. Arrange for the Veteran's claims folder to be reviewed by the appropriate VA examiner in order to provide a supplemental VA medical opinion report on the etiology of the Veteran's lumbar spine disorder.  Any medical opinion provided should be based on a review of the claims folder, including the findings from the previous VA examinations, and after consideration of the Veteran's reported medical history.  

The examiner should opine whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current lumbar spine disorder had its onset during his period of service or the first year after service, or is otherwise related to his period of service. 

It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, as well as citing necessary citing to specific evidence in the record. 

If the requested opinions cannot be provided, the examiner should so state and, more importantly, explain why an opinion cannot be provided.

7. Arrange for the Veteran's claims folder to be reviewed by the appropriate VA examiner in order to provide a supplemental VA medical opinion report on the etiology of the Veteran's bilateral foot disorder.  Any medical opinion provided should be based on a review of the claims folder, including the findings from the previous VA examinations, and after consideration of the Veteran's reported medical history.  

The examiner should opine whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current bilateral foot disorder had its onset during his period of service or the first year after service, or is otherwise related to his period of service. 

It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, as well as citing necessary citing to specific evidence in the record. 

If the requested opinions cannot be provided, the examiner should so state and, more importantly, explain why an opinion cannot be provided.

8. After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the AOJ should furnish the Veteran and his Representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the AOJ should return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



